89 F.3d 829
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael G. MICK, Plaintiff-Appellant,v.Janet RENO;  William Thompson, Warden, FCI, Morgantown, WV;Brenda Barrett, Health Services Administrator;  A. Blanco,Physician's Assistant;  M. Blanco, Physician's Assistant;J. Ahamed, Physician's Assistant;  R. Whitener, Physician'sAssistant;  Victor Siha, M.D.;  Unnamed CorrectionalOfficers, P.T.U.;  G.L. Bogden, Assistant Warden, FCI,Morgantown, WV, Defendants-Appellees.
No. 96-6305.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.
Decided June 6, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.   William M. Kidd, Senior District Judge.  (CA-96-13-1).
Michael G. Mick, Appellant Pro Se.
N.D.W.Va.
AFFIRMED.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint filed under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   The district court dismissed the complaint pursuant to 28 U.S.C. § 1915(d) (1988).   We have reviewed the record and the district court's opinion, and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Mick v. Reno, No. CA-96-13-1 (N.D.W.Va. Feb. 16, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED